MEMORANDUM **
Federal prisoner Patrick J. O’Malley appeals pro se from the district court’s judgment denying his petition for writ of habe-as corpus under 28 U.S.C. § 2241. We have jurisdiction under 28 U.S.C. §§ 1291 and 2253, and we affirm.
O’Malley contends that the district court erred by determining that the Bureau of Prisons properly found him ineligible for a early release under 18 U.S.C. § 3621(e)(2)(B). We conclude that the district court did not err. See Lopez v. Davis, 531 U.S. 230, 233, 121 S.Ct. 714, 148 L.Ed.2d 635 (2001).
O’Malley’s contention that Lopez has been overruled by United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), is without merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.